TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 9, 2018



                                      NO. 03-18-00092-CV


                      Carlos Zachariah Hernandez-Ocampo, Appellant

                                                  v.

                          Carla Nicole Hernandez-Ocampo, Appellee


          APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF PROSECUTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the district court on February 8, 2018. Having

reviewed the record, the Court holds that Carlos Zachariah Hernandez-Ocampo has not

prosecuted his appeal and did not comply with a notice from the Clerk of this Court. Therefore,

the Court dismisses the appeal for want of prosecution. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.